Citation Nr: 1047917	
Decision Date: 12/27/10    Archive Date: 01/03/11

DOCKET NO.  07-27 415	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial compensable disability rating prior 
to January 28, 2008  and a disability rating greater than 10 
percent beginning January 28, 2008 for left peroneal nerve palsy 
with history of left footdrop.

2.  Entitlement to an initial compensable disability rating for 
hypertension.  

3.  Entitlement to an initial compensable disability rating for 
bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran had active service from February 1986 to February 
1990 and again from January 2003 to September 2006.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas 
which, in part, granted service connection for left peroneal 
nerve palsy with history of left footdrop, hypertension, and 
bilateral hearing loss, assigning noncompensable disability 
ratings effective September 23, 2006, the day after the Veteran's 
discharge from military service. 

By rating decision dated in March 2008, the RO increased the 
Veteran's disability rating for left peroneal nerve palsy with 
history of left footdrop from noncompensable to 10 percent 
effective January 28, 2008, the date of the most recent VA 
examination.  However, the Veteran's appeal for a higher rating 
both before and after January 28, 2008 remains before the Board.  
See AB v. Brown, 6 Vet. App. 35 (1993) (where a claimant has 
filed a notice of disagreement as to an RO decision assigning a 
particular rating, a subsequent RO decision assigning a higher 
rating, but less than the maximum available benefit, does not 
abrogate the pending appeal).

The Veteran testified before the RO at a hearing in January 2008.  
A transcript of this proceeding has been associated with the 
claims file.  




FINDINGS OF FACT

1.  Affording the Veteran the benefit of the doubt, both prior to 
and beginning January 28, 2008 Veteran's left peroneal nerve 
palsy with history of left footdrop has been manifested by mildly 
impaired sensory function as well as mild numbness.

2.  The Veteran's hypertension is currently manifested by a 
systolic pressure predominantly greater than 160 but less than 
200 and a diastolic pressure less than 110.

3.  The Veteran has Level I hearing loss in the right ear and 
Level I hearing loss in the left ear, evaluated as noncompensably 
disabling.


CONCLUSIONS OF LAW

1.  Prior to and beginning January 28, 2008 the criteria for a 10 
percent disability rating , and no higher, for left peroneal 
nerve palsy with history of left footdrop have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
38 C.F.R. § 4.124a, Diagnostic Code (DC) 8521 (2010).  

2.  The criteria for an initial compensable disability rating for 
hypertension have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.104, Diagnostic Code 7101 
(2010).

3.  The criteria for an initial compensable disability rating 
greater for bilateral hearing loss have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 4.21, 
4.85, Diagnostic Code 6100 (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This appeal arises out of the Veteran's claim that his service-
connected left peroneal nerve palsy with history of left 
footdrop, hypertension, and bilateral hearing loss are more 
disabling than currently evaluated.  

Service treatment records show that the Veteran was diagnosed 
with left peroneal nerve palsy with history of left footdrop 
(July 2005), hypertension (May 2006), and bilateral hearing loss 
(September 2005) during his military service.  He submitted a 
claim for service connection in September 2006 and by rating 
decision dated in November 2006, the RO granted service 
connection for left peroneal nerve palsy with history of left 
footdrop, hypertension, and bilateral hearing loss, assigning 
noncompensable disability ratings effective September 23, 2006, 
the day after the Veteran's discharge from military service.  By 
rating decision dated in March 2008, the RO increased the 
Veteran's disability rating for left peroneal nerve palsy with 
history of left footdrop to 10 percent, effective January 28, 
2008, the date of the most recent VA examination.  

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings, which are based on the average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate 
diagnostic codes identify the various disabilities.  The 
governing regulations provide that the higher of two evaluations 
will be assigned if the disability more closely approximates the 
criteria for that rating.  Otherwise, the lower rating is 
assigned.  38 C.F.R. § 4.7.  

Staged or separate ratings for separate periods of time may be 
assigned based on the facts found following the initial grant of 
service connection.  Fenderson v. West, 12 Vet. App. 119 (1999).  
Where entitlement to compensation already has been established 
and an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the 
Board acknowledges that a claimant may experience multiple 
distinct degrees of disability that might result in different 
levels of compensation from the time the increased rating claim 
was filed until a final decision is made.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).  The analysis in the following decision is 
therefore undertaken with consideration of the possibility that 
different ratings may be warranted for different time periods.

1.	 Left peroneal nerve palsy with history of left footdrop

The Veteran's left peroneal nerve palsy with history of left 
footdrop is rated under 38 C.F.R. § 4.124a, DC 8521 on the basis 
of moderate paralysis of the external popliteal nerve (common 
peroneal).  For diseases of the peripheral nerves, disability 
ratings are based on whether there is complete or incomplete 
paralysis of the particular nerve.  Under DC 8521, a 10 percent 
disability rating is warranted when there is evidence of mild 
incomplete paralysis, a 20 percent disability rating is warranted 
when there is evidence of moderate incomplete paralysis, a 30 
percent disability rating is warranted when there is evidence of 
severe incomplete paralysis, and a 40 percent disability rating 
is warranted when there is evidence of complete paralysis of the 
nerve with foot drop and slight droop of the first phalanges of 
all toes, cannot dorsiflex the foot, extension (dorsal flexion) 
of proximal phalanges of toes lost; abduction of foot lost, 
adduction weakened; anesthesia covers the entire dorsum of the 
foot and toes.  When the involvement is wholly sensory, the 
rating should be for mild, or at most, the moderate degree.  See 
38 C.F.R. § 4.124, DC 8521.  

Disability ratings for diseases of the peripheral nerves are 
based on relative loss of function of the involved extremity with 
attention to the site and character of the injury, the relative 
impairment of motor function, trophic changes, or sensory 
disturbances.  See 38 C.F.R. § 4.120.  The words "slight," 
"moderate" and "severe" are not defined in the Schedule.  
Rather than applying a mechanical formula, the Board must 
evaluate all of the evidence to the end that its decisions are 
"equitable and just."  38 C.F.R. § 4.6.

There are two periods of time at issue here: prior to January 28, 
2008, for which the RO has assigned a noncompensable rating; and 
from January 28, 2008, to the present, for which the RO assigned 
a rating of 10 percent.  

a.	  Prior to January 28, 2008

Evidence relevant to the level of severity of the Veteran's left 
peroneal nerve palsy with history of left footdrop prior to 
January 28, 2008 includes a September 2006 VA general examination 
report.  At that time the Veteran reported that he developed left 
foot drop in July 2005 after he fell asleep on top of his vehicle 
with his leg on the vehicle cleat, causing pressure on peroneal 
nerve, resulting in left peroneal nerve palsy, which was 
diagnosed by a neurologist.  The Veteran was treated with ankle, 
foot orthosis, which helped.  The Veteran complained of left 
ankle pain tingling with any prolonged running, prolonged 
standing, or if he lies down.  His left footdrop has resolved.  
The Veteran treated his symptoms with Motrin.  The symptoms 
usually last one hour after activity.  The Veteran reported that 
this did not limit or affect his daily activity or occupation.  

Upon musculoskeletal examination muscle strength was equal 
bilaterally.  There was no change in range of motion.  There was 
also no further pain and no weakness or increased pain detected 
during repetitive movements or when resistance was applied to the 
joints below during the examination.  With regard to additional 
limitation of function due to pain during flare-ups, fatigue, 
weakness, lack of endurance, or incoordination the examiner 
indicated that he could not determine, without resort to mere 
speculation, whether any of these factors caused additional 
functional loss in the Veteran's personal environment.  

Examination of the ankles revealed that ankylosis was not present 
and leg measurement was not indicated.  The Veteran's range of 
motion was not affected  by habitus or other factors.  The only 
objective findings of the ankles were tingling lateral portion of 
the left ankle on palpation.  There were no varus or valgus 
angulations.  Range of motion of the ankles revealed 
plantarflexion to 45 degrees bilaterally and dorsiflexion to 20 
degrees bilaterally.  Examination of the feet revealed tingling 
on the lateral portion of the left foot on palpation with light 
touch.  Achilles tendon were aligned.  Neurological examination 
revealed intact cranial nerves, deep tendon reflexes of 2+, 
intact sensation, negative Lashgue's sign, negative Waddell test, 
and no bowel or bladder problems.  The diagnosis was left 
peroneal nerve palsy with history of left footdrop

b.	 Beginning January 28, 2008

Evidence relevant to the level of severity of the Veteran's left 
peroneal nerve palsy with history of left footdrop since January 
28, 2008 includes a January 28, 2008 VA peripheral nerves 
examination report.  At that time the Veteran reported that he 
injured his left leg by compression on the left external 
popliteal nerve while on field maneuvers in 2005.  Initially, he 
had complete numbness and was told it might come back to normal 
and might not.  He experienced improvement but it did not come 
back to normal.

The Veteran reported contact pain at a level of 2 to 3 out of 10 
which could flare to level 7 with running and could last up to 2 
hours.  Rest alleviated the pain.  He also had numbness in the 
lateral aspect of the left foot.  The Veteran reported that he 
worked at a pawn shop and spent much time on his feet.  He was 
able to attend to activities of daily living.  The specific nerve 
involved with the left external popliteal nerve.  On sensory 
examination of the left foot sensory was not intact to soft touch 
or sharp/dull discrimination on the lateral aspect of the foot.  
Strength in the ankle joint was 4/5.  

Range of motion test for the left ankle revealed the following:  
neutral position with foot at 90 degrees to ankle.  From that 
position, dorsiflexion was from 0 to 20 degrees (to 10 degrees 
without pain), plantar flexion was from 0 to 45 degrees (to 35 
degrees without pain), inversion was from 0 to 30 degrees (to 30 
degrees without pain), and eversion was 0 to 20 degrees (to 15 
degrees without pain).  The examiner also noted that range of 
motion was not additionally limited by pain, fatigue, weakness, 
or lack of endurance.  The diagnosis was left external popliteal 
neuropathy claimed as left foot drop, mild.

A review of the evidence discloses that the Veteran's service-
connected left peroneal nerve palsy with history of left footdrop 
has generally manifested by mildly impaired sensory function as 
well as mild numbness throughout the entire appeal period.  A 
September 2006 examination of the feet revealed tingling on the 
lateral portion of the left foot on palpation with light touch.  
As such, an initial 10 percent disability rating is warranted 
from September 23, 2006, the date of the Veteran's award of 
service connection.  

As for the potential for an even higher rating both prior to and 
beginning January 28, 2008, there are no findings which more 
closely approximate moderate incomplete paralysis of the nerve.  
The only objective findings of the ankles during the September 
2006 VA examination was tingling of the lateral portion of the 
left ankle on palpation.  Significantly, in September 2006 muscle 
strength was equal bilaterally, neurological examination revealed 
intact cranial nerves, deep tendon reflexes of 2+, intact 
sensation, Lashgue's sign was negative, Waddell test was 
negative, and there were no bowel or bladder problems.   Also, on 
sensory examination of the left foot in January 2008, sensory was 
not intact to soft touch or sharp/dull discrimination on the 
lateral aspect of the foot.  Strength in the ankle joint was 4/5.  
Therefore, there is no reasonable basis to conclude that the 
Veteran's left peroneal nerve palsy with history of left footdrop 
is productive of any more than mild impairment.  Accordingly, 
under all diagnostic codes potentially pertinent to his 
disability there is no basis for a rating in excess of 10 percent 
both prior to and beginning January 28, 2008 for the Veteran's 
left peroneal nerve palsy with history of left footdrop.

2.	Hypertension

The Veteran's hypertension is currently rated as noncompensably 
disabling under 38 C.F.R.  § 4.104, Diagnostic Code (DC) 7101.  
Under that code, a 10 percent rating will be assigned with 
diastolic pressure predominantly 100 or more, or; systolic 
pressure predominantly 160 or more, or; minimum evaluation for an 
individual with a history of diastolic pressure predominantly 100 
or more who requires continuous medication for control.  A 20 
percent rating will be assigned with diastolic pressure which is 
predominantly 110 or more, or systolic pressure predominantly 200 
or more.  A 40 percent rating will be assigned with diastolic 
pressure predominantly 120 or more.  A 60 percent rating will be 
assigned with diastolic pressure predominantly 130 or more.  


Evidence relevant to the current level of severity of the 
Veteran's hypertension includes the Veteran's service treatment 
records as well as a September 2006 VA general examination report 
and a January 2008 VA hypertension examination report.  Service 
treatment records show that the Veteran was first diagnosed with 
essential hypertension in May 2006.  Blood pressure readings 
beginning May 2006 are as follows:  142/98 and 130/72 (May 2006); 
132/104 (June 2006); and 128/91 (July 2006).   

During the September 2006 VA general examination the Veteran 
reported that he was first treated for hypertension in May 2006 
and diagnosed with hypertension in June 2006.  He indicated that 
he was currently being treated with Lisinopril but was unsure 
whether this medication controlled his hypertension yet.  On 
physical examination the examiner reported three separate blood 
pressure readings:  130/90, 132/92, and 128/90.  Examination of 
the chest was clear to auscultation bilaterally and 
cardiovascular examination revealed regular rate and rhythm.  The 
impression was hypertension.  

During the January 2008 VA hypertension examination the Veteran 
complained of headaches but was not sure whether they were 
associated with his hypertension.  On physical examination the 
examiner reported three separate blood pressure readings:  
146/95, 143/95, and 148/92.  Examination of the heart revealed a 
heart rate of 80 beats per minute and regular rhythm.  There were 
no murmurs, gallops, or rubs noted.  Peripheral pulses were 
intact and equal bilaterally.  The impression was hypertension.  

In the Veteran's August 2007 substantive appeal he argued that 
his diastolic pressure was in excess of 100 during his August 
2007 VA examination and that he required continuous medication 
for control.  

Given the evidence of record, the Board finds that an initial 
compensable disability rating for the Veteran's hypertension is 
not warranted.  The available blood pressure readings 
collectively do not satisfy the criteria for the rating of 10 
percent.  As above, a 10 percent rating will be assigned with 
diastolic pressure predominantly 100 or more, or; systolic 
pressure predominantly 160 or more, or; minimum evaluation for an 
individual with a history of diastolic pressure predominantly 100 
or more who requires continuous medication for control.  None of 
the readings in either September 2006 or January 2008 show a 
diastolic reading over 100 or a systolic pressure reading over 
160.  Furthermore, a review of the Veteran's service treatment 
records is negative for a history of diastolic pressure 
predominantly 100 or more.  Thus, an initial compensable 
disability is not warranted.

3.	 Bilateral hearing loss

The Veteran's bilateral hearing loss is currently evaluated as 
noncompensably disabling.  Impaired hearing will be considered a 
disability only after threshold requirements are met. See 38 
C.F.R. § 3.385.  Once disability is established, levels of 
hearing loss are determined by considering the average pure tone 
threshold and speech discrimination percentage scores.  38 C.F.R. 
§ 4.85(b).  See Lendenmann v. Principi, 3 Vet. App. 345 (1992) 
(assignment of disability ratings for hearing impairment are 
derived by a mechanical application of the rating schedule to the 
numeric designations assigned after audiometric evaluations are 
rendered). 
 
The provisions of 38 C.F.R. § 4.86 address exceptional patterns 
of hearing loss.  The exceptional patterns addressed in this 
section are present when the puretone threshold at 1000, 2000, 
3000 and 4000 Hz is 55 decibels or more, or when the puretone 
threshold is 30 decibels or less at 1000 Hz, and 70 decibels or 
more at 2000 Hz.  In addition to dictating objective test 
results, a VA audiologist must fully describe the functional 
effects caused by a hearing disability in the final report.  
Martinak v. Nicholson, 21 Vet. App. 447 (2007).    

Evidence relevant to the current level of severity of the 
Veteran's bilateral hearing loss includes VA audiological 
examination reports dated in September 2006 and January 2008.  


The September 2006 examination report showed the following 
results:  

Puretone Threshold

1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right 
Ear
25 dB
20 dB
80 dB
85 dB
Left Ear
20 dB
10 dB
45 dB
75 dB

Puretone Threshold Average
Right Ear
53 dB
Left Ear
38 dB

Speech Recognition
Right Ear
96%
Left Ear
100%

During the January 2008 VA examination the Veteran reported that 
he may have experienced a gradual decrease in hearing since his 
2006 evaluation.  He indicated that he had "done some reading" 
and did not think that his original rating was correct.  He also 
reported that he was advised by a benefits counselor to file a 
claim for an increased rating.  The Veteran noted difficulty 
understanding conversational speech, especially in rooms with 
poor acoustics, soft voices, and multiple speakers.  The January 
2008 examination report showed the following results:  

Puretone Threshold

1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right 
Ear
20 dB
20 dB
80 dB
80 dB
Left Ear
15 dB
10 dB
40 dB
70 dB

Puretone Threshold Average
Right Ear
50 dB
Left Ear
34 dB



Speech Recognition
Right Ear
94%
Left Ear
100%
 
In the Veteran's August 2007 substantive appeal he argued that 
his hearing loss made it difficult for him to function in normal 
situations where he had to interact with or communicate with 
other people.  

In the present case, the evidence does not show an exceptional 
level of impaired hearing during either the September 2006 or 
January 2008 audiological examinations such that 38 C.F.R. § 4.86 
is not applicable to the Veteran's claim. 
 
Applying the results from the September 2006 VA audiological 
examination to Tables VI yields a Roman numeral value of I for 
the right ear and a Roman numeral value of I for the left ear.  
See 38 C.F.R. §§ 4.85, 4.86.  Applying these values to Table VII, 
the Board finds that the Veteran's hearing loss was appropriately 
evaluated as noncompensably disabling in the November 2006 rating 
decision.  Id.  

Applying the results from the January 2008 VA audiological 
examination to Tables VI yields a Roman numeral value of I for 
the right ear and a Roman numeral value of I for the left ear.  
See 38 C.F.R. §§ 4.85, 4.86.  Applying these values to Table VII, 
the Board finds that the Veteran's hearing loss continues to 
warrant a noncompensable disabling rating.  Id.   

Accordingly, the Board finds that the preponderance of the 
evidence is against entitlement to an initial compensable 
disability rating for bilateral hearing loss on a schedular 
basis. 38 C.F.R. § 4.3.  

As noted in the January 2008 VA audiological examination report, 
the functional effects of the Veteran's bilateral hearing loss is 
difficulty hearing speech.  As such, the requirement that a VA 
audiologist must fully describe the functional effects caused by 
a hearing disability in the final report pursuant to Martinak 
have been met.  

With regarding to all three of the issues discussed above, the 
Board also finds that no higher evaluation can be assigned 
pursuant to any other potentially applicable diagnostic codes.  
Because there are specific diagnostic codes to evaluate these 
disabilities, consideration of other diagnostic codes for 
evaluating the disability does not appear appropriate.  See 38 
C.F.R. § 4.20 (permitting evaluation, by analogy, where the 
rating schedule does not provide a specific diagnostic code to 
rate the disability).  See Butts v. Brown, 5 Vet. App. 532 
(1993).

Extraschedular Consideration

VA may consider an extraschedular rating in cases that are 
exceptional, such that the standards of the rating schedule 
appear to be inadequate to evaluate a disability.  38 C.F.R. § 
3.321(b)(1).  Extraschedular ratings under 38 C.F.R. § 
3.321(b)(1) are limited to cases in which it is impractical to 
apply the regular standards of the rating schedule because there 
is an exceptional or unusual disability picture, with such 
related factors as frequent hospitalizations or marked 
interference with employment.  In determining whether an 
extraschedular rating is necessary, VA must compare the level of 
severity and the symptomatology of the claimant's disability with 
the established criteria provided in the rating schedule for that 
disability.  Thun v. Peake, 22 Vet. App. 111 (2008).  The Board 
does not have the authority to assign, in the first instance, 
higher ratings on an extraschedular basis under 38 C.F.R. § 
3.321(b)(1).  When an extraschedular rating may be warranted, the 
Board must refer the case to designated VA officials.  Bagwell v. 
Brown, 9 Vet. App. 377 (1996).

With regard to the left peroneal nerve palsy with history of left 
footdrop, the rating criteria contemplate the Veteran's 
complaints of numbness and mild loss of sensory function and 
strength.   With regard to the hypertension, the rating criteria 
contemplate the Veteran's elevated blood pressure readings and 
need to take medication to control his blood pressure.  With 
regard to the bilateral hearing loss, the rating criteria 
contemplate speech reception thresholds and ability to hear 
spoken words on Maryland CNC testing.  Hence, the rating criteria 
for each of the issues on appeal contemplate the Veteran's 
symptomatology.  Referral for consideration of an extraschedular 
rating is therefore not warranted.  

Notice and Assistance

Upon receipt of a complete or substantially complete application 
for benefits and prior to an initial unfavorable decision on a 
claim by an agency of original jurisdiction, VA is required to 
notify the appellant of the information and evidence not of 
record that is necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
The notice should also address the rating criteria or effective 
date provisions that are pertinent to the appellant's claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In cases such as this, where service connection has been granted 
and an initial disability rating and effective date have been 
assigned, the typical service connection claim has been more than 
substantiated, it has been proven, thereby rendering 38 U.S.C.A. 
§ 5103(a) notice no longer required because the purpose that the 
notice is intended to serve has been fulfilled.  Dingess, 19 Vet. 
App. at 473; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The 
appellant bears the burden of demonstrating any prejudice from 
defective notice with respect to the downstream elements.  
Goodwin v. Peake, 22 Vet. App. 128 (2008).  That burden has not 
been met in this case.  

Nevertheless, substantially compliant notice was sent in June 
2008 and the claim was readjudicated in a July 2008 supplemental 
statement of the case.  Mayfield, 444 F.3d at 1333.  Moreover, 
the record shows that the appellant was represented by a 
Veteran's Service Organization and its counsel throughout the 
adjudication of the claims.  Overton v. Nicholson, 20 Vet. App. 
427 (2006).

VA has obtained service treatment records, assisted the appellant 
in obtaining evidence, afforded the appellant adequate physical 
examinations, obtained medical opinions as to the etiology and 
severity of disabilities, and afforded the appellant the 
opportunity to give testimony before both the RO and the Board 
(although he declined to testify before the Board).  All known 
and available records relevant to the issues on appeal have been 
obtained and associated with the appellant's claims file; and the 
appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a decision on 
the claim at this time.


ORDER

An initial 10 percent disability rating, and no higher, prior to 
January 28, 2008 for left peroneal nerve palsy with history of 
left footdrop is granted.

A disability rating greater than 10 percent beginning January 28, 
2008 for left peroneal nerve palsy with history of left footdrop 
is denied.

An initial compensable disability rating for hypertension is 
denied.  

An initial compensable disability rating for bilateral hearing 
loss is denied.  



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


